Order denying the motion to set aside the sale and ordering a new sale reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon condition that within five days after the entry of the order herein, appellant file an undertaking, with corporate surety, to secure to respondent the amount of the bid on the first sale plus the expense of the first sale in the event that the price realized on the new sale does not equal such amount, plus said expenses. In the event of failing to comply with the above terms, the order is affirmed, with ten dollars costs and disbursements. Under the circumstances, in our opinion substantial justice requires a resale. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.